Order entered October 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00907-CV

                         IN THE INTEREST OF H.B.C., A CHILD

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-17-1672

                                           ORDER
       Before the Court is maternal grandmother’s September 27, 2019 first motion for

extension of time to file her opening brief. We GRANT the motion and ORDER the brief be

filed no later than October 21, 2019. As this is an accelerated appeal in a parental termination

case and the brief was first due September 8, 2019, we caution that further extension requests

will not be granted absent exigent circumstances.

       We note the motion does not contain a certificate of service or certificate of conference as

required by Texas Rules of Appellate Procedure 9.5 and 10.1. See TEX. R. APP. P. 9.5(e),

10.1(a)(5). We caution appellant that all further motions must comply with these requirements.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE